Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 10/15/2021, which are in response to USPTO Office Action mailed 09/10/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim interpretations from the USPTO Office Action mailed 09/10/2021 remain invoked in regards to “activation means” recited in claims 8-11, and “stop request apparatus” in claim 8. The corresponding structure for “activation means” is recited on page 7, lines 10-13 of applicant’s specification, and the corresponding structure for “stop request apparatus” is on page 5, lines 24-27 of applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the route guidance (S) is changed if the driver does not respond within a predetermined amount of time to the request to change the route guidance (S).” However, Claim 6—from which Claim 13 is dependent—recites “the route guidance (S) is changed only after approval by a driver of the vehicle of a request to change the route guidance (S).” The language in Claim 6 narrows the claim to mean only a driver approval can allow a change in route guidance. Then the language in Claim 13 broadens this by adding the route guidance is changed when the driver does not respond within a predetermined amount of time. It is unclear as to whether Applicant meant to include broadening language in dependent claim 13, as the lack of response could also be interpreted as a form of driver approval. Thus, if the lack of response is a driver approval, the language is non-broadening, but if the lack of response is not a driver approval, then the language in Claim 13 is broadening. Therefore, Claim 13 is unclear and does not clearly point out and distinctly claim the subject matter regarded as the invention. Examiner will interpret the lack of response to be a form of driver approval, but further clarification from the Applicant is requested by Examiner regarding the meaning of driver approval with respect to the lack of response between Claims 6 and 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 9, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2018/0281794 A1, hereinafter referred to as Ravichandran), and further in view of Quint et al. (US 2019/0383628 A1, hereinafter referred to as Quint) and Goddard et al. (US 2015/029894 A1, hereinafter referred to as Goddard).
Regarding claim 1,
Ravichandran teaches a method for operating a vehicle during at least partially autonomous operation of the vehicle following a route guidance (S), comprising ([0002], describes enabling/operating an autonomous vehicle to accept, process, and respond to a signal requesting a stop; [0029], the vehicle drives on a trajectory (i.e. follows route guidance) through a road network to a goal location):
monitoring a stop request apparatus in an interior of the vehicle ([0003], in response to a stop request signal, the vehicle system computationally chooses a target location for a stop; [0004], the stop request may come from a user interface (i.e. stop request apparatus) which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; here, the vehicle monitors a request apparatus in order to sense a stop request),
detecting activation of the stop request apparatus by a passenger or operator of the vehicle ([0003], in response to a stop request signal, the vehicle system computationally chooses a target location for a stop; [0004], the stop request may come from a user interface (i.e. stop request apparatus) resulting from an interaction by an occupant of the vehicle, the user interface may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; here, the vehicle detects activation of the stop request apparatus),
receiving from the stop request apparatus multiple stop requests and a stop reason associated with each stop request, wherein the stop reasons are selected by the passenger or operator of the vehicle from a list ([0004], the stop request may come from a user interface (i.e. stop request apparatus); Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; [0091], the stop can be for a list of reasons, such as comfort, change in plans, system fault (see [0092] through [0099] for list); here, there can be multiple stop requests and a reason associated with each request),
(ii) accounting for a route deviation parameter, a quality parameter, a vehicle parameter and an urgency parameter associated with the stop reason of each stop request ([0004], receiving the stop request might come from the software or hardware process based on the degradation in performance of the vehicle (i.e. vehicle parameter); this may comprise degradation in performance of a sensor or a component of the vehicle (i.e. vehicle parameter); [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place; [0177], the vehicle identifies the stopping place and identifies a trajectory (i.e. route deviation parameter) from the vehicle’s current location to the target stopping place; [0179], the occupant can also select a target stopping place using an interface; [0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]; Fig. 5, the stop request includes a degree of urgency parameter),
selecting intermediate destinations (Z) (Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; [0135], the stop reason is used to help determine a minimum quality of the stop location; [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place (i.e. intermediate destinations)); and 
changing the route guidance (S) to include the intermediate destinations (Z) ([0177], the vehicle identifies the stopping place and identifies a trajectory from the vehicle’s current location to the target stopping place; [0018], the computer updates (i.e. changes) a target location and a trajectory to the target location, and controls the vehicle to move to the target location until the vehicle reaches the target location); and 
stopping the vehicle at the intermediate destinations (Z) based upon the changed route guidance (S) (Fig. 13, element 1350, the vehicle stops at the target stopping place (i.e. intermediate destinations) based on the changed trajectory planning process, the changed trajectory found to the stopping place, and executing the changed trajectory; [0018], the computer updates (i.e. changes) a target location and a trajectory to the target location, and controls the vehicle to move to the target location until the vehicle reaches the target location).
([0032], the quality may comprise assigning weights to one or more of the factors; the weights may be determined by one or more of the following: features of the request, a type of the vehicle, a regulation, a degree of urgency, and an expected stopping time interval).
Quint teaches the stop reason list comprises at least toilet and food ([0049], exemplary user needs could include the user needing to stop for food, or for a required restroom break), 
optimizing the multiple stop requests by (i) combining two or more of the multiple stop requests based upon the stop reasons for the stop requests ([0057], the method recommends at least one stop for the vehicle based on both a vehicle need and a user need; [0058], a stop can be provided that provides the user with food and the vehicle with battery charging abilities; here, two or more stop requests are combined based on the reason to optimize the stop requests), and 
 (iii) weighting said parameters relative to each other ([0052], the controller can classify user needs as high or low urgency, vehicle needs as high or low urgency, environmental factors as high or low urgency, or some combination of these; high urgency user and vehicle needs and factors can be weighed/prioritized above low urgency user and vehicle needs and factors; [0055], a required recharge (i.e. vehicle parameter) includes a high urgency parameter and thus outweighs both low and high urgency user needs; [0067], distance to a charging station (i.e. route deviation parameter) is compared to a distance to empty for the vehicle plus a safety factor (i.e. quality parameter) to determine where a vehicle should stop to recharge; here, the parameters are weighted relative to each other), and
(iv) prioritizing the multiple stop requests based upon the urgency parameter ([0052], the controller can categorize user needs as low or high urgency, vehicle needs as low or high urgency, environmental factors as low or high urgency, or some combination of these; [0055], a high urgency vehicle need, such as a required recharge, is prioritized above both low and high urgency user needs; the controller thus recommends a stop based on the high urgency vehicle needs first, and then based on the low or high urgency user needs; here, multiple stop requests are prioritized based on an urgency parameter associated with each request), and 
selecting destinations based upon the optimization of the multiple stop requests ([0062], a stop is selected from the recommended stops based on vehicle needs and user needs; [0063], in response to the selected stop, a route is provided to the selected stop; here, a destination is selected based on the optimization of multiple stop requests).
	Ravichandran and Quint are analogous art to the claimed invention since they are from the similar field of vehicle stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Ravichandran with the stop reasons, stop urgency, and stop combination and optimization of Quint to create a vehicle that can combine, prioritize, and optimize stop requests and select a destination based on the optimized stop requests.
The motivation for modification would have been to create a vehicle that can combine, prioritize, and optimize stop requests and select a destination based on the optimized stop requests in order to make a more efficient vehicle control system for receiving stop requests from the vehicle and occupants. This increases the system effectiveness and enables occupants to reach stop request locations that are more directed to their desires.

Goddard teaches (iv) prioritizing the multiple stop requests based upon the urgency parameter by adjusting the weighting of the route deviation, quality, and vehicle parameters relative to the urgency parameter ([0032], the route engine can consider any priority weight given to a particular stop during travel to a destination; if the route request indicates that a particular stop must take place at a particular time, the route engine can determine a route that best fits the priority weights; [0049], the multiple stop requests can be weighted by adjusting the parameters to the urgency parameter; picking up a child from a school weighs more heavily on the urgency weight; picking up light bulbs and meeting a friend are less urgent but can be optimized based on a route distance (i.e. route deviation parameter); [0066], the needing to be at a location tomorrow is low priority compared to stopping for coffee and getting gas; the stopping for coffee is regarded as low urgency compared to getting gas; getting gas (i.e. a vehicle parameter) is prioritized based on adjusting the requests to weigh towards urgency parameters over the other parameters; [0031], the vehicle can also take into consideration high crime rates and safety (i.e. quality parameters) when weighting the parameters).
Ravichandran, Quint, and Goddard are analogous art to the claimed invention since they are from the similar field of vehicle stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Ravichandran-Quint with the prioritizations of Goddard to create a vehicle that can prioritize and optimize stop requests and select a destination based on the prioritized stop requests.
The motivation for modification would have been to create a vehicle that can prioritize and optimize stop requests and select a destination based on the prioritized stop requests in order to make a more efficient vehicle control system for receiving stop requests from the vehicle and occupants. This 

Regarding claim 6,
Ravichandran-Quint-Goddard teach the invention as described in claim 1. Ravichandran-Quint-Goddard further teach: the route guidance (S) is changed only after approval by a driver of the vehicle of a request to change the route guidance (Ravichandran, Fig. 3, shows a user interface that asks the driver approval for stopping the car or cancelling the stop request; [0110], the occupant may change the stop request or cancel the request; here, approval from the driver is needed for the stop request (i.e. changing route guidance) to be followed by the vehicle).

Regarding claim 8,
Ravichandran teaches a stop request apparatus for managing stop requests during at least partially autonomous operation of a vehicle following a route guidance (S), said stop request apparatus comprising ([0002], describes enabling an autonomous vehicle to accept, process, and respond to a signal requesting a stop (i.e. manage stop requests); [0029], the vehicle drives on a trajectory (i.e. follows route guidance) through a road network to a goal location):
at least one activation means which is arranged in an interior of the vehicle and is connected, for communicating signals, to an operating apparatus of the vehicle for the purpose of detecting an activation of the stop request apparatus ([0003], in response to a stop request signal, the vehicle system computationally chooses a target location for a stop; [0004], the stop request may come from a user interface (i.e. activation means) in the vehicle which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; [0105], the initiation of the stop request causes a signal to be sent to the autonomous vehicle system; Fig. 2, shows a user interface within the vehicle that can be used to initiate a stop request),
wherein the stop request apparatus is configured to receive multiple stop requests and a stop reason associated with each stop request, wherein the stop reasons are selected by the passenger or operator of the vehicle from a list ([0004], the stop request may come from a user interface (i.e. stop request apparatus); Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; [0091], the stop can be for a list of reasons, such as comfort, change in plans, system fault (see [0092] through [0099] for list); here, there can be multiple stop requests and a reason associated with each request),
(ii) accounting for a route deviation parameter, a quality parameter, a vehicle parameter and an urgency parameter associated with the stop reason of each stop request ([0004], receiving the stop request might come from the software or hardware process based on the degradation in performance of the vehicle (i.e. vehicle parameter); this may comprise degradation in performance of a sensor or a component of the vehicle (i.e. vehicle parameter); [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place; [0177], the vehicle identifies the stopping place and identifies a trajectory (i.e. route deviation parameter) from the vehicle’s current location to the target stopping place; [0179], the occupant can also select a target stopping place using an interface; [0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]; Fig. 5, the stop request includes a degree of urgency parameter), 
wherein the stop request apparatus is further configured to select intermediate destinations (Z) ([0004], the stop request may come from a user interface (i.e. stop request apparatus); Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; [0135], the stop reason is used to help determine a minimum quality of the stop location; [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place (i.e. intermediate destination)); and 
wherein the stop request apparatus is configured to change the route guidance (S) to include the intermediate destinations (Z) ([0004], the stop request may come from a user interface (i.e. stop request apparatus); [0177], the vehicle identifies the stopping place (i.e. intermediate destinations) and identifies a trajectory from the vehicle’s current location to the target stopping place; [0018], the computer updates (i.e. changes) a target location and a trajectory to the target location, and controls the vehicle to move to the target location until the vehicle reaches the target location)).
However, Ravichandran does not explicitly teach wherein the stop reason list comprises at least toilet and food; optimizing the multiple stop requests by (i) combining two or more of the multiple stop requests based upon the stop reasons for the stop requests, (iii) weighting said parameters relative to each other, and (iv) prioritizing the multiple stop requests based upon the urgency parameter by adjusting the weighting of the route deviation, quality, and vehicle parameters relative to the urgency parameter; and the intermediate destinations are selected based upon the optimization of the multiple stop requests. However, Ravichandran does teach weighing parameters ([0032], the quality may comprise assigning weights to one or more of the factors; the weights may be determined by one or more of the following: features of the request, a type of the vehicle, a regulation, a degree of urgency, and an expected stopping time interval).
	Quint teaches the stop reason list comprises at least toilet and food ([0049], exemplary user needs could include the user needing to stop for food, or for a required restroom break), 
optimizing the multiple stop requests by combining two or more of the multiple stop requests based upon the stop reasons for the stop requests ([0057], the method recommends at least one stop for the vehicle based on both a vehicle need and a user need; [0058], a stop can be provided that provides the user with food and the vehicle with battery charging abilities; here, two or more stop requests are combined based on the reason to optimize the stop requests), and 
(iii) weighting said parameters relative to each other ([0052], the controller can classify user needs as high or low urgency, vehicle needs as high or low urgency, environmental factors as high or low urgency, or some combination of these; high urgency user and vehicle needs and factors can be weighed/prioritized above low urgency user and vehicle needs and factors; [0055], a required recharge (i.e. vehicle parameter) includes a high urgency parameter and thus outweighs both low and high urgency user needs; [0067], distance to a charging station (i.e. route deviation parameter) is compared to a distance to empty for the vehicle plus a safety factor (i.e. quality parameter) to determine where a vehicle should stop to recharge; here, the parameters are weighted relative to each other), and
prioritizing the multiple stop requests based upon an urgency parameter ([0052], the controller can categorize user needs as low or high urgency, vehicle needs as low or high urgency, environmental factors as low or high urgency, or some combination of these; [0055], a high urgency vehicle need, such as a required recharge, is prioritized above both low and high urgency user needs; the controller thus recommends a stop based on the high urgency vehicle needs first, and then based on the low or high urgency user needs; here, multiple stop requests are prioritized based on an urgency parameter associated with each request), and 
selecting intermediate destinations based upon the optimization of the multiple stop requests ([0062], a stop is selected from the recommended stops based on vehicle needs and user needs; [0063], in response to the selected stop, a route is provided to the selected stop; here, a destination is selected based on the optimization of multiple stop requests).
	Ravichandran and Quint are analogous art to the claimed invention since they are from the similar field of vehicle stop requests. It would have been obvious to one of ordinary skill in the art before 
The motivation for modification would have been to create a vehicle that can combine, prioritize, and optimize stop requests and select a destination based on the optimized stop requests in order to make a more efficient vehicle control system for receiving stop requests from the vehicle and occupants. This increases the system effectiveness and enables occupants to reach stop request locations that are more directed to their desires.
However, Ravichandran-Quint do not explicitly teach (iv) prioritizing the multiple stop requests based upon the urgency parameter by adjusting the weighting of the route deviation, quality, and vehicle parameters relative to the urgency parameter.
Goddard teaches (iv) prioritizing the multiple stop requests based upon the urgency parameter by adjusting the weighting of the route deviation, quality, and vehicle parameters relative to the urgency parameter ([0032], the route engine can consider any priority weight given to a particular stop during travel to a destination; if the route request indicates that a particular stop must take place at a particular time, the route engine can determine a route that best fits the priority weights; [0049], the multiple stop requests can be weighted by adjusting the parameters to the urgency parameter; picking up a child from a school weighs more heavily on the urgency weight; picking up light bulbs and meeting a friend are less urgent but can be optimized based on a route distance (i.e. route deviation parameter); [0066], the needing to be at a location tomorrow is low priority compared to stopping for coffee and getting gas; the stopping for coffee is regarded as low urgency compared to getting gas; getting gas (i.e. a vehicle parameter) is prioritized based on adjusting the requests to weigh towards urgency parameters over the other parameters; [0031], the vehicle can also take into consideration high crime rates and safety (i.e. quality parameters) when weighting the parameters).

The motivation for modification would have been to create a vehicle that can prioritize and optimize stop requests and select a destination based on the prioritized stop requests in order to make a more efficient vehicle control system for receiving stop requests from the vehicle and occupants. This increases the system effectiveness and enables occupants to reach stop request locations that are more directed to their desires.

Regarding claim 9,
Ravichandran-Quint-Goddard teach the invention as described in claim 8. Ravichandran-Quint-Goddard further teach: the at least one activation means is configured to be activated by all or substantially all occupants in the interior of the vehicle (Ravichandran, [0009], the stop signal can comprise receiving data from a user interface (i.e. activation means) in the vehicle resulting from an interaction by an occupant of the vehicle; here, any or all vehicle occupants can activate a stop request).

Regarding claim 14,
Ravichandran-Quint-Goddard teach the invention as described in claim 1. Ravichandran-Quint-Goddard further teach: the at least one vehicle parameter is a state of charge of a battery of the vehicle (Ravichandran, [0004], receiving the stop request might come from the software or hardware process based on the degradation in performance of the vehicle (i.e. vehicle parameter); Quint, [0053], high urgency vehicle needs (i.e. vehicle parameters) could be a low state of charge for the traction battery; [0055], high urgency vehicle needs, such as a required recharge of a battery of the vehicle, are prioritized above low and high urgency user needs).

Regarding claim 16,
Ravichandran-Quint-Goddard teach the invention as described in claim 8. Ravichandran-Quint-Goddard further teach: the vehicle parameter is a state of charge of a battery of the vehicle (Ravichandran, [0004], receiving the stop request might come from the software or hardware process based on the degradation in performance of the vehicle (i.e. vehicle parameter); Quint, [0053], high urgency vehicle needs (i.e. vehicle parameters) could be a low state of charge for the traction battery; [0055], high urgency vehicle needs, such as a required recharge of a battery of the vehicle, are prioritized above low and high urgency user needs).

Regarding claim 17,
Ravichandran-Quint-Goddard teach the invention as described in claim 8. Ravichandran-Quint-Goddard further teach: a vehicle comprising the stop request apparatus of claim 8 (Ravichandran, [0002], describes enabling an autonomous vehicle to accept, process, and respond to a signal requesting a stop; [0004], the stop request may come from a user interface in the vehicle which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; [0105], the initiation of the stop request causes a signal to be sent to the autonomous vehicle system; Fig. 2, shows a user interface within the vehicle that can be used to initiate a stop request).

Claims 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2018/0281794 A1, referred to as Ravichandran), Quint et al. (US 2019/0383628 A1, referred to as Quint), and Goddard et al. (US 2015/029894 A1, referred to as Goddard), and further in view of Lawrenson et al. (US 2019/0012625 A1, hereinafter referred to as Lawrenson).
Regarding claim 12,
Ravichandran-Quint-Goddard teach the invention as described in claim 1. Ravichandran-Quint-Goddard further teach: the quality parameter (Ravichandran, [0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]).
However, Ravichandran-Quint-Goddard do not explicitly teach the quality parameter is a restaurant rating.
Lawrenson teaches the quality parameter is a restaurant rating ([0078], the restaurant is selected based on consumer rating; [0123], selecting a restaurant is based on proximity to the vehicle, estimated time of arrival, average wait times, restaurant rating, and expected costs; here, the stop request is for a restaurant; the restaurant is chosen based on the restaurant rating (i.e. quality parameter)).
Ravichandran, Quint, Goddard, and Lawrenson are analogous art to the claimed invention since they are from the similar field of vehicle stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the quality parameter of Ravichandran-Quint-Goddard with the restaurant rating of Lawrenson to create a quality parameter that is based on restaurant rating.
The motivation for modification would have been to create a vehicle that can receive stop requests with a quality parameter that is based on a restaurant rating in order to have a system that can 

Regarding claim 15,
Ravichandran-Quint-Goddard teach the invention as described in claim 8. Ravichandran-Quint-Goddard further teach: the quality parameter (Ravichandran, [0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]).
However, Ravichandran-Quint-Goddard do not explicitly teach the quality parameter is a restaurant rating.
Lawrenson teaches the quality parameter is a restaurant rating ([0078], the restaurant is selected based on consumer rating; [0123], selecting a restaurant is based on proximity to the vehicle, estimated time of arrival, average wait times, restaurant rating, and expected costs; here, the stop request is for a restaurant; the restaurant is chosen based on the restaurant rating (i.e. quality parameter)).
Ravichandran, Quint, Goddard, and Lawrenson are analogous art to the claimed invention since they are from the similar field of vehicle stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the quality parameter of Ravichandran-Quint-Goddard with the restaurant rating of Lawrenson to create a quality parameter that is based on restaurant rating.
The motivation for modification would have been to create a vehicle that can receive stop requests with a quality parameter that is based on a restaurant rating in order to have a system that can better determine where to stop when a stop request is made. Providing a restaurant rating as the 

Regarding claim 18,
Ravichandran-Quint-Goddard teach the invention as described in claim 1. Ravichandran-Quint-Goddard further teach: when the stop reason selected by the passenger or operator of the vehicle is food, the vehicle or the stop request apparatus selects an intermediate destination (Z) for food based upon a route deviation to the intermediate destination (Z) for food, and a state of charge of a battery of the vehicle (Ravichandran, [0004], the stop request may come from a user interface (i.e. stop request apparatus); Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; Quint; [0049], exemplary user needs could include the user needing to stop for food, or for a required restroom break; [0053], high urgency vehicle needs (i.e. vehicle parameters) could be a low state of charge for the traction battery; [0055], high urgency vehicle needs, such as a required recharge of a battery of the vehicle, are prioritized above low and high urgency user needs; [0057], the method recommends at least one stop for the vehicle based on both a vehicle need and a user need; [0058], a stop can be provided that provides the user with food and the vehicle with battery charging abilities; Ravichandran, [0177], the vehicle identifies the stopping place and identifies a trajectory from the vehicle’s current location to the target stopping place; here, the vehicle finds an appropriate intermediate destination based on the food and vehicle charge requests).
	However, Ravichandran-Quint-Goddard do not explicitly teach the intermediate destination is based upon a restaurant quality rating.
Lawrenson teaches the intermediate destination is based upon a restaurant quality rating ([0078], the restaurant (i.e. intermediate destination) is selected based on consumer rating; [0123], selecting a restaurant is based on proximity to the vehicle, estimated time of arrival, average wait times, restaurant rating, and expected costs; here, the stop request is for a restaurant; the restaurant is chosen based on the restaurant quality rating).
Ravichandran, Quint, Goddard, and Lawrenson are analogous art to the claimed invention since they are from the similar field of vehicle route planning with stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intermediate destination determination of Ravichandran-Quint-Goddard with the restaurant quality rating of Lawrenson to create an intermediate destination that is based on a food request, state of charge of a battery of the vehicle, and a restaurant quality rating.
The motivation for modification would have been to create a vehicle that can determine an intermediate destination based on a food request, state of charge of a battery of the vehicle, and a restaurant quality rating in order to have a system that can better determine where to stop when a stop request is made. Combining a food request with a restaurant rating and the state of charge of the vehicle battery would increase the chances of a satisfied user after a stop occurs, enhance the safety of the vehicle by ensuring the battery charge is considered when stopping, thus improving the user experience and increasing the trust the user has in the vehicle system.

Regarding claim 19,
Ravichandran-Quint-Goddard teach the invention as described in claim 8. Ravichandran-Quint-Goddard further teach: when the stop reason selected by the passenger or operator of the vehicle is food, the vehicle or the stop request apparatus selects an intermediate destination (Z) for food based upon a route deviation to the intermediate destination (Z) for food, and a state of charge of a battery of the vehicle (Ravichandran, [0004], the stop request may come from a user interface (i.e. stop request apparatus); Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; Quint; [0049], exemplary user needs could include the user needing to stop for food, or for a required restroom break; [0053], high urgency vehicle needs (i.e. vehicle parameters) could be a low state of charge for the traction battery; [0055], high urgency vehicle needs, such as a required recharge of a battery of the vehicle, are prioritized above low and high urgency user needs; [0057], the method recommends at least one stop for the vehicle based on both a vehicle need and a user need; [0058], a stop can be provided that provides the user with food and the vehicle with battery charging abilities; Ravichandran, [0177], the vehicle identifies the stopping place and identifies a trajectory from the vehicle’s current location to the target stopping place; here, the vehicle finds an appropriate intermediate destination based on the food and vehicle charge requests).
	However, Ravichandran-Quint-Goddard do not explicitly teach the intermediate destination is based upon a restaurant quality rating.
Lawrenson teaches the intermediate destination is based upon a restaurant quality rating ([0078], the restaurant (i.e. intermediate destination) is selected based on consumer rating; [0123], selecting a restaurant is based on proximity to the vehicle, estimated time of arrival, average wait times, restaurant rating, and expected costs; here, the stop request is for a restaurant; the restaurant is chosen based on the restaurant quality rating).
Ravichandran, Quint, Goddard, and Lawrenson are analogous art to the claimed invention since they are from the similar field of vehicle route planning with stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intermediate destination determination of Ravichandran-Quint-Goddard with the restaurant quality rating of Lawrenson to create an intermediate destination that is based on a food request, state of charge of a battery of the vehicle, and a restaurant quality rating.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2018/0281794 A1, referred to as Ravichandran), Quint et al. (US 2019/0383628 A1, referred to as Quint), and Goddard et al. (US 2015/029894 A1, referred to as Goddard), and further in view of Prinz (US 2019/0061772 A1, hereinafter referred to as Prinz).
Regarding claim 13,
Ravichandran-Quint-Goddard teach the invention as described in claim 6.
	However, Ravichandran-Quint-Goddard do not explicitly teach the route guidance (S) is changed if the driver does not respond within a predetermined amount of time to the request to change the route guidance (S).
Prinz teaches the route guidance (S) is changed if the driver does not respond within a predetermined amount of time to the request to change the route guidance (S) ([0092], the autopilot module gives the driver a warning, via the driver’s display, the head-up display, or an audio output, with the offer to reject the intervention of the vehicle; if the driver does not react (i.e. does not respond within a specific amount of time), an autonomous emergency stop is initiated in which the autopilot device steers the vehicle autonomously to the roadside; here, when the driver does not respond in a specific amount of time, the vehicle changes the route guidance to perform an emergency stop).
Ravichandran, Quint, Goddard, and Prinz are analogous art to the claimed invention since they are from the similar field of vehicle route navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the route guidance of Ravichandran-Quint-Goddard with the changing of the route after no response during a period of time of Prinz to create a route guidance that is changed if the driver does not respond within predetermined amount of time to the request to change the route guidance.
The motivation for modification would have been to create a vehicle with route guidance that is changed if the driver does not respond within predetermined amount of time to the request to change the route guidance in order to allow the vehicle to engage in route changes without needing the set travel destination to be immediately confirmed by the driver. This enables the overall route to be traveled more quickly rather than wasting time waiting for a driver/user/occupant to respond to the output adaption request.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 8-9, and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arunkumar (US 2003/0210159 A1): Arunkumar teaches a system for enabling a driver or passenger in a vehicle to send requests to the vehicle. The requests are prioritized based on who sent them and what defines the request.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664